—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Westchester County (Tolbert, J.), entered September 11, 1998, which awarded custody of the parties’ child to the father.
Ordered that the order is affirmed, without costs or disbursements.
Custody matters are within the sound discretion of the Family Court, and its findings should be accorded great deference on appeal since that court was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Carlin v Carlin, 217 AD2d 679; Klat v Klat, 176 AD2d 922, 923). Thus, the Family Court’s custody determination should not be disturbed unless it lacks a sound and substantial basis in the record (see, Iqbal v Iqbal, 214 AD2d 702; Klat v Klat, supra, at 923).
The Family Court’s determination in this case that it is in the best interests of the child to award custody to the father should not be disturbed (see, Eschbach v Eschbach, supra, at 171).
The mother’s remaining contentions are without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.